Title: To Thomas Jefferson from James Thomson Callender, 10 August 1799
From: Callender, James Thomson
To: Jefferson, Thomas



Sir
Richmond August 10th. 1799.

I hope You will excuse my freedom in writing this letter. You have no doubt seen our Examiner. It has by no means been conducted as I Could exactly wish it to be, since I came down, for though Mr. Jones is a good writer, and a good man, yet as he is not himself a printer, and is only beginning his office, matters do not go on with all the rapidity that one could some times wish. We are daily expecting new types, new paper and ink; and I hope it will then cut a more brilliant figure.
I expected that Duane would copy from us more than he has done. I think some of our columns would have been more to the purpose than his endless trash about Arthur MacConnor, and Hindustan, of which I, for one, have never read a Single line. He began to copy from us, and Sickened I believe at hearing that the things were good. Thus the interest, or what I considered as the interest of the Cause, was betrayed from the meanest personal jealousy of me. I thank heaven that I feel none at him. I neither envy his abilities nor his situation.  We have got 79 new Subscribers since I came here; and I have no doubt that If I got any thing like encouragement to stay at it, I would soon help Mr. Jones, who is himself really a good writer, to make the Subscription much more numerous. We exceed 800. The Genius of liberty Copies not a word for fear of advertising our paper. All this I look upon as pique and jealousy.
You will no doubt hear, by this post, of the disturbance in this town.——Since I began to write the present letter, some time has elapsed; and the matter has grown to a magnitude I had not thought of. While I am in danger of being murthered with out doors, I do not find Within them any very particular encouragement to proceed. I shall therefore probably cease from writing untill Mr Lyon comes down. This will be soon. I shall then begin with him in the magazine, a work I like much better than newspapers, and he is also to publish my proposals for a volume, and undertake the mechanical part of that work. I have got very large offers of Subscription, and I doubt not of having 1000 copies bespoke. One Gentleman has promised to take 100, at 1 dollar each, and to get his brother to take as many, I mean to be responsible for being able to sell them. I write in this paper merely for Victuals, at least I have never heard of any thing more, except having borrowed some trifles. This will never do.
I believe that by this time we have as many as an hundred and fifty new Subscribers since I Came here. Large Recruits have been made in the Country by the late hubble, which has made me a gazing Stock to every body. What you see of mine in future will probably be, most of it, in Pleasants’s paper.
That no circumstance might be wanting to make me uneasy, I had a very blunt letter concerning one of my boys. I had sent up all the money of which I was master, and which I did believe to be fully sufficient to pay for him. I understood that more was expected, and I promised some time ago to send it; for I Counted upon it that I would have been offered some, and that has not happened.
Now, as you are to be a Subscriber to my next Volume, and as it is the fashion in Virginia to pay such things in advance, my present suit is that whatever little matter of that sort may be designed, it would be particularly acceptable if Your relation here were ordered to pay it to me in course of post. The Conspiracy hindered the proposals from being printed some weeks ago; and the people say they are ready to pay in advance.
I learn from Mr Lyon that he has got the utmost encouragement. He is to cast off 1500 of his second Number. I think him an excellent Young man. And I dare say that we shall do very agreeably together

Sir Excuse this long Scrawl. I have the honour to be Sir Your most obedt Servt.

Jas. Thomson Callender

